    Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 1 of 11. PageID #: 671




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
__________________________________________
                                           )
ADELMAN’S TRUCK PARTS                     )
CORPORATION,                              )
                                           ) Case No. 5:17-cv-2598(JRA)
                              Plaintiff,   )
                  v.                       )
                                           )
JONES TRANSPORT and DON JONES,            )
                                           )
                              Defendants. )
__________________________________________)

 REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF DEFENDANT’S
  MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO LIABILITY ONLY

      I.     Introduction

      Remarkably, there are no issues of material fact in this UCC Article 2

commercial dispute. This is not a case of he-said, she said or, more literally,

merchant-said, purchaser-said. Plaintiff Adelman’s Truck Parts Corproration

(“Adelman”) has already moved for summary judgment on the sole basis that

Defendant Don Jones signed a boilerplate terms-and-conditions that acts as

Adelman’s get-out-of-jail-free card – and Mr. Jones admits that he signed the terms

and conditions. Mr. Jones, on the other hand, has moved for summary judgment on

the basis that he and Adelman’s agent agreed to an additional term that did not

appear in the terms-and-conditions but which was entirely consistent with it – that

is, that Adelman would ship a Caterpillar C-7 Motor that was the equivalent (in



                                           1
     Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 2 of 11. PageID #: 672



terms of horsepower and otherwise) of the motor that Mr. Jones was attempting to

replace. Mr. Jones has offered sworn testimony as to the content of the conversation

during which the additional consistent term was added, but, notably, Adelman has

not offered sworn testimony that contradicts Mr. Jones’s testimony. Thus, there are

no disagreements as to the facts that either side considers to be material; Plaintiff

and Defendant offer only dueling legal theories. For this reason, it is unnecessary to

conduct a trial, at least on the issue of liability, 1 and it is appropriate to grant one

side or the other summary judgment.

       While Adelman does not offer admissible evidence to contradict Mr. Jones’s

account of the key conversation between himself and Mr. Betz during which the

additional consistent term was established, Adelman does argue that Mr. Jones’s

account constitutes inadmissible hearsay. But as explained further below, Mr.

Jones’s account of the phone conversation is not hearsay; Mr. Jones himself was a

participant in the phone conversation, so of course he is competent to offer first-

hand testimony as to what was said. (Mr. Jones is not introducing his account of

what Mr. Betz said in order to prove the truth of Mr. Betz’s statement; rather, Mr.

Jones is only seeking to establish Mr. Betz uttered certain words in Mr. Jones’s own

hearing. The former would be hearsay; the latter is most certainly not.)

       Adelman also argues that Mr. Jones’s Motion for Partial Summary Judgment

must fail because only Ohio law applies, which, Adelman argues, would knock out




1If Mr. Jones’s Motion for Partial Summary Judgment as to Liability Only is
granted, then a trial on the issue of Mr. Jones’s damages will be necessary.
                                             2
       Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 3 of 11. PageID #: 673



Mr. Jones’s claims under the North Carolina’s Unfair and Deceptive Trade Practices

Act (“NC UDTPA”). 2 As explained below, the case law does not bear this out and,

moreover, even if Adelman’s argument is correct, Mr. Jones still states a breach of

contract claim under Ohio’s Uniform Commercial Code.

         Finally, Adelman takes issue with Mr. Jones’s request to file his opening

memorandum in support of his Motion for Partial Summary Judgment nine hours

late – that is, at the beginning of the next business day following the day that the

Motion was due – as well as Mr. Jones’s request to supplement his Motion the week

after it was filed with a sworn Declaration from Caterpillar, Inc. (“CAT”). But, as

explained below, these criticisms ring hollow, because Adelman does not even

attempt to show how it has been or will be prejudiced by the late-filled

memorandum or the supplemental CAT Declaration.

         For these reasons and the reasons that follow, Defendant Don Jones

respectfully asks the Court to deny Plaintiff’s Motion for Summary Judgment, to

grant Mr. Jones’s Motion for Partial Summary Judgment as to liability only, to set a

date for a trial to determine Mr. Jones’s damages, and for such other and further

relief which as to this Court may seem appropriate.

         II.    Mr. Jones’s sworn testimony concerning his conversation with
                Adelman salesperson Billy Betz is both admissible and material to the
                issue of the parties’ contract.

         Adelman’s contention that Mr. Jones’s sworn testimony as to what Mr. Betz

said during the initial phone call between the two is simply wrong. The Federal



2   N.C. Gen. Stat. § 75-1.1 et seq.
                                            3
       Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 4 of 11. PageID #: 674



Rules of Evidence define “hearsay” as “a statement that the declarant does not

make while testifying at the current trial or hearing; and a party offers in evidence

to prove the truth of the matter asserted in the statement.”3 At issue is Mr. Jones’s

sworn testimony that, during his initial phone call to Adelman, after telling Mr.

Betz the serial number of the CAT C7 Motor that he was trying to replace, Mr. Betz

replied, “I’ve got exactly what you need.”

         But the point of introducing this statement from Mr. Betz is not to prove

that, in fact, Adelman had in stock a certain motor that would exactly suit Mr.

Jones’s needs. Indeed, whether or not Adelman had such a motor in stock is

irrelevant to Mr. Jones’s legal theory. The only thing that matters is what Mr. Betz

said, because it is what Mr. Betz (and Mr. Jones) said during the telephone

conversation that determines the content of the contract. Whether Adelman, in fact,

had such a motor in stock is irrelevant to whether a contract was formed and what

the content of that contract was.

         As the note on Rule 801(c) from the Advisory Committee on Rules points out,

“If the significance of an offered statement lies solely in the fact that it was made,

no issue is raised as to the truth of anything asserted, and the statement is not

hearsay.” “A contract is a type of verbal act to which the law attaches duties and

liabilities. . . Consequently, a contract has independent legal significance and is not

hearsay.” 4 One of the leading cases on this subject, Mueller v. Abdnor – in which the



3   Fed. R. Evid. 801(c).
4   Padilla v. United States, 58 Fed. Cl. 585, 593 (2003), quoting Mueller v. Abdnor,
972 F.2d 931, 937 (8th Cir. 1992) (internal quotation marks omitted).
                                             4
     Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 5 of 11. PageID #: 675



Eighth Circuit Court of Appeals admitted correspondence from an attorney

“discussing changes in [a] contract’s terms and conditions,” where it was “offered to

show the making of the contract” – has been cited favorably by district courts in this

Circuit in similar situations. 5 The bottom line is that, if there was a telephone

conversation in which additional consistent terms were discussed, then a

description of that conversation is no more hearsay than the Purchase Order

containing Adelman’s boilerplate terms-and-conditions.

      As already explained in Mr. Jones’s opening brief in support of this Motion,

under the Ohio Uniform Commercial Code, parties are specifically allowed to offer

evidence of additional contract terms, even if there is “a writing intended by the

parties as a final expression of their agreement,” provided that those additional

terms “explain” or “supplement” rather than “contradict” the writing. 6 Here, Mr.

Jones has offered admissible evidence showing that he told Mr. Betz the serial

number of the motor he was seeking to replace, that Mr. Betz replied, “I’ve got

exactly what you need,” and that, under usages of trade with which Mr. Jones was

intimately familiar, Mr. Betz’s reply signaled that Adelman had and would him a

motor that was equivalent in all respects (including horsepower) to the one Mr.

Jones’s was trying to replace. Because Adelman has not offered a shred of

admissible evidence that contradicts any of those points, there is no factual dispute.




5See Lower Town Project, LLC v. Lawyers Title Ins. Corp., 2012 U.S. Dist. LEXIS
27270 at *20-21 (E.D. Mich. Feb. 29, 2012); Donnelly Corp. v. Gentex Corp., 918 F.
Supp. 1126, 1135 (W.D. Mich. 1996).
6 See R.C. § 1302.05.


                                           5
       Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 6 of 11. PageID #: 676



It follows that the Court should conclude that the additional consistent terms were

part of the contract entered into by Mr. Jones and Adelman.

         III.   North Carolina’s Unfair and Deceptive Trade Practice Act applies.

         Adelman’s discussion of why the NC UDTPA does not apply to the case at

hand is misleading in several respects. First, it argues that the Purchase Order’s

choice-of-law provision is “broadly written regarding any disputes or other legal

proceedings that relate in any way to the Motor. It [the choice-of-law provision] is

not limited to just remedies for breach of contract.” 7 But of course, this is not so.

The Purchase Order states, “This Purchase Order shall be governed by and

construed in accordance with the laws of the State of Ohio,” period. The expansive

language to which Adelman points – “any claims, disputes and/or other legal

proceedings” – is not part of the choice-of-law provision, but of the venue-selection

provision.

         The upshot is that only the Purchase Order itself, and not is necessarily

subject to Ohio law. The leading case in this Circuit is Moses v. Business Card

Express. 8 In that case, a party that was seeking to avoid a contract argued that its

fraud and misrepresentation claims were not covered by a contractual choice-of-law

provision that read, “This Franchise and License Agreement and the construction

thereof shall be governed by the laws of the state of Michigan.” The Sixth Circuit

held that the fraud and misrepresentation claims were covered by that language. In




7   See ECF#40 at 2.
8   929 F.2d 1131, 1139-40 (6th Cir. 1991).
                                              6
       Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 7 of 11. PageID #: 677



its analysis, the Sixth Circuit cited, but distinguished, a case called Caton v. Leach

in which the Fifth Circuit had held that the language, “[T]his agreement shall be

construed under the laws of the State of California,” did not cover tort claims. 9

         Of course, the language at issue here, “This Purchase Order shall be

governed by and construed in accordance with the laws of the State of Ohio,” is

difference from the language in either Moses or Caton. In Live Cryo, LLC v.

CryoUSA Imp. & Sales, LLC, 10 the Eastern District of Michigan found itself in a

similar situation when it was forced to evaluate the following language: “This

Agreement is governed by the laws of the State of Texas.” 11 Applying Moses, the

district court held that the language did not cove tort claims. 12

         Faced with a choice-of-law provision extremely similar to the one at issue

here, the Eastern District of Michigan in Live Cryo held that the language did not

cover tort claims. Adelman’s opposition puts great weight on the Southern District

of Ohio case of Concheck v. Barcroft. 13 But the fact is that the language of the

choice-of-law provision at issue in Concheck was radically different from the

language at issue here. The Concheck choice-of-law provision read: “Any and all

legal issues will be through the State of Michigan and will follow the laws and

guidelines of the State of Michigan.” 14 It is impossible to read the words, “any and




9   See Caton v. Leach Corp., 896 F.2d 939 (5th Cir. 1990).
10 2017 U.S. Dist. LEXIS 149850 (E.D. Mich. Sept. 15, 2017).
11 Id. at *10.
12 Id. at *13.
13 2011 U.S. Dist. LEXIS 88964 (S.D. Ohio August 2, 2011).
14 Id. at *3-4.


                                            7
       Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 8 of 11. PageID #: 678



all legal issues” as excluding anything, including tort claims; therefore, the

Concheck court correctly determined that the party’s tort claims were covered by

the choice-of-law provision. But the Live Cryo court was also correct. Since the

language of the choice-of-law provision at issue here is extremely similar to the

language analyzed in Live Cryo and radically different from the language analyzed

in Concheck, Defendant respectfully submits that this Court should follow its sister

district’s application of Moses and hold that Adelman’s choice-of-law provision does

not cover tort claims (or, as pertinent here, statutory claims in the nature of tort

claims).

         All that said, even if this Court were to decide that the NC UDTPA does not

apply, Mr. Jones still has access to all the available remedies under the Ohio

Uniform Commercial Code, as already explaining in Mr. Jones’s opening brief.

While those remedies would not include treble damages or attorney fees, they would

include Mr. Jones’s incidental and consequential damages. 15

         IV.   Defendant asks that the Court, in its discretion, accept his late-filed
               Memorandum and allow him to supplement his Motion for Partial
               Summary Judgment with the CAT Declaration.

         Defendant’s attorney admittedly filed the opening memorandum in support of

Defendant’s Motion for Partial Summary Judgment nine hours after the deadline to

file the Motion had passed. (Plaintiff states that the entire Motion was filed late

but, as can be seen from the Court’s ECF system’s bounce, the bulk of the Motion,

including all Declarations and Defendant’s Statement of Undisputed Facts, were all



15   See. R.C. § 1302.89.
                                            8
     Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 9 of 11. PageID #: 679



filed the day of the deadline, November 26, 2018.) When Defendant’s attorney filed

the memorandum at 9:01 a.m. the day after the deadline, he also filed a motion

nunc pro tunc that the memorandum be accepted as timely filed. Adelman has

opposed that motion.

      Defendant does not dispute that the Court’s deadlines serve an important

purpose and that they are not to be taken lightly. That said, Defendant also

respectfully submits that his attorney’s neglect was unintentional, that the late

filing did not prejudice Plaintiff in any way, and that the late filing will have no

affect on successive deadlines.

      Here, Defendant’s failure to file the memorandum on time was due mainly to

the fact that a deadline to respond to a motion in one of his attorney’s state court

matters was unexpectedly set for the same day as the dispositive motion deadline in

this case, November 26. In North Carolina state court, the deadline to serve

opposition to a motion is usually determined, not by a judge’s scheduling order, but

by the date for which the motion has been noticed. While Defendant’s attorney

asked his opposing counsel in the state court matter to adjourn the date for the

motion, opposing counsel in that matter refused to do so. Unfortunately, the State of

North Carolina does not use an electronic filing system in most of its trial courts, so

Defendant’s attorney was left without immediate recourse for opposing counsel’s

refusal to grant the accommodation.

      Moreover, November 26 was Defendant’s attorney’s first day back in the

office from a cross-country road trip to visit relatives for the Thanksgiving holiday.



                                           9
    Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 10 of 11. PageID #: 680



As Defendant’s attorney is a solo practitioner without any support staff, there were

several urgent matters awaiting his attention when he arrived back in his office.

Defendant’s attorney failed to ask the Court for a one-day extension before the close

of business on November 26 because, at that point, he was optimistic that he could

complete the Motion before midnight. Unfortunately, that proved impossible. While

none of these facts excuse the fact that Defendant served his memorandum nine

hours late, they do demonstrate that the late filing was not motivated by any

improper purpose.

      Plaintiff, in its opposition, does not claim that it was prejudiced in any way

by the late filing. Indeed, Plaintiff filed its memorandum in opposition to the Motion

for Partial Summary Judgment on December 17, nine days before its deadline. That

Plaintiff filed its opposition several days early demonstrates that its ability to

respond to the Motion was in no way affected by the fact that Defendant’s

memorandum was filed nine hours late.

      As for the proposed supplemental CAT Declaration, again, Plaintiff does not

venture explanation as to how it has been prejudiced by allowing the supplement.

While Defendant would have preferred to have submitted the CAT Declaration at

the time it filed its Motion, his hands were somewhat tied by the fact that he could

not ultimately control the actions of one of the world’s largest corporations. Plaintiff

has submitted admissible evidence contradicting any of the claims in the CAT

Declaration, nor has it argued that it could do so, given more time. Under these

circumstances, Defendant respectfully submits that it would be inefficient for the



                                           10
    Case: 5:17-cv-02598-JRA Doc #: 42 Filed: 12/31/18 11 of 11. PageID #: 681



Court to disregard the CAT Declaration. If the Declaration’s contents are

undisputed, and if Defendant’s Motion can be decided on the basis of facts contained

in the Declaration, than it is in the best interests of the Court, the parties, and CAT

for the Court to do so. After all, it will be much more expensive and time-consuming

to conduct a trial – and to compel CAT’s attendance at that trial – than it will be

simply to accept the CAT Declaration now.

      For these reasons, Defendant Don Jones respectfully asks the Court to deny

Plaintiff’s Motion for Summary Judgment, to grant Mr. Jones’s Motion for Partial

Summary Judgment as to liability only, to set a date for a trial to determine Mr.

Jones’s damages, and for such other and further relief which as to this Court may

seem appropriate.

Dated: Winston-Salem, N.C.
       December 31, 2018
                                               /s/ Jonathan R. Miller
                                               Jonathan R. Miller
                                               Defendant’s Attorney
                                               Salem Community Law Office
                                               301 N. Main St., 24th Floor
                                               Winston-Salem, NC
                                               Tel: (336) 837-4437
                                               Fax: (336) 837-4436
                                               jmiller@salemcommunitylaw.com




                                          11
